                                                                              JS-6
     Case 2:19-cv-00159-GW-PLA Document 78 Filed 03/29/21 Page 1 of 1 Page ID #:4352



 1    N Jane DuBovy CSB#98817
 2
      njdubovy@a2zedad.com
      Mandy S. L. Favaloro, CSB#239482
 3    mandy@a2zedad.com
      A2Z Educational Advocates
 4
      881 Alma Real Drive, Suite 309
 5    Pacific Palisades, CA 90272
      (310) 573-1430 Office
 6
      (310) 573 1425 Fax
 7
      Attorneys for S.S., Jonna Jerome, and
 8    Andy Spilsbury
 9
                          UNITED STATES DISTRICT COURT
10
            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11

12    MANHATTAN BEACH UNIFIED                         CASE NO. CV 19-159-GW-PLAx
      SCHOOL DISTRICT,                                 consolidated with
13
                   Plaintiff/Cross-Appellee,           Case No.: CV 19-751-GW-PLAx
14
            vs.                                       ORDER TO DISMISS WITH
15                                                    PREJUDICE
      JONNA JEROME AND ANDY
16    SPILSBURY, PARENTS, ON
      BEHALF OF S.S., A MINOR,                        Status Conference: March 29, 2021
17
                   Defendant/Cross-                   The Hon. George H. Wu
18                 Appellant.
                                                      Trial Date:   None Set
19

20
            Having reviewed the parties’ Joint Stipulation to Dismiss with Prejudice,
21
      this matter is hereby dismissed. This Court maintains jurisdiction over this matter
22
      in the event that enforcement of the FSA is necessary.
23

24
      DATED: March 29, 2021                    ____________________________
25
                                               Hon. George H. Wu
                                               United States District Judge

                                                 -1
